Case: 09-20613     Document: 00511027499          Page: 1    Date Filed: 02/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 12, 2010
                                     No. 09-20613
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOHAN DARIO REYES-HOBBS, also known as Johan Dario Reyes, also known
as Dario Johan Reyes, also known as Johan David Reyes, also known as Johan
Dari Reyes,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CR-146-1


Before GARZA, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Johan Dario Reyes-Hobbs
presents arguments that he concedes are foreclosed by United States v. Cepeda-
Rios, 530 F.3d 333, 335-36 (5th Cir. 2008), which held that even after Lopez v.
Gonzales, 549 U.S. 47 (2006), a second state conviction for simple possession of
a controlled substance qualifies as an aggravated felony that supports the



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-20613   Document: 00511027499 Page: 2      Date Filed: 02/12/2010
                               No. 09-20613

imposition of an eight-level enhancement under United States Sentencing
Guideline § 2L1.2(b)(1)(C). The appellant’s motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED.




                                     2